 Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 1 of 22 PageID# 1544



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


 UNITED STATES OF AMERICA                              Crim. No. 1:19-CR-253

                v.                                     The Honorable T.S. Ellis, III
 JARED EDWARD JAUREQUI,
   a/k/a Jared Edwards,

                        Defendant.


         GOVERNMENT’S OPPOSITION TO DEFENDANT JARED JAUREQUI’S
              MOTION TO SUPPRESS STATEMENTS AND EVIDENCE
       Defendant Jared Jaurequi helped operate Jetflicks—a service modeled after and with more

content than Netflix—dedicated to streaming and distributing tens of thousands of individual

pirated television shows to paid subscribers around the United States. In November 2017, Jaurequi

readily admitted his crime when interviewed by Federal Bureau of Investigation (FBI) agents

during the execution of a search warrant at his home. Now, following an unsuccessful attempt

earlier this year to suppress his confession, the defendant has moved again to suppress his

statements as well as certain evidence seized pursuant to the warrant. As detailed below, the

defendant’s motion is meritless for at least three reasons, and the Court should deny it.

       First, Jaurequi claims that he was in custody during the execution of the search warrant and

his interview, that agents refused to give him his cellphone to call his attorney, and that FBI agents

coerced him into involuntarily signing a Miranda waiver. All that is plainly false. Agents

repeatedly told Jaurequi that he was not detained, did not restrain or pressure him, and maintained a

calm, relaxed atmosphere. Indeed, hours after the FBI left his house, Jaurequi emailed agents twice

offering additional assistance to the investigation and volunteering to address “any other questions

or concerns … at anytime, day or night.” Jaurequi and his co-defendant (and husband), Kristopher


                                                  1
 Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 2 of 22 PageID# 1545



Dallmann, then met with agents again a few days later, providing more evidence and statements.

Moreover, because Jaurequi was not in custody during the execution of the search warrant or his

interview, agents had no reason to Mirandize him—but did so out of an abundance of caution.

Agents conducted that extra, precautionary step without any coercion, and documented it in a

written Miranda waiver that Jaurequi initialed and signed.

       Second, Jaurequi asserts that the search warrant did not cover his cellphone and that there

was a lack of probable cause to seize and search the device. In fact, the search warrant expressly

covered cellphones and ample probable cause existed to seize and search the device.

       Third, Jaurequi contends that he did not knowingly and voluntarily consent to the FBI using

his passcode to extract data from his cellphone. In fact, both Dallmann and Jaurequi freely

provided their passcodes (which were identical) to the agents, and Dallmann signed a written

consent with various passcodes and passwords including his and Jaurequi’s cellphone passcode.

Moreover, even if Jaurequi never directly provided his passcode to the agents, it would not matter.

Forensic agents would have easily extracted the data from his phone by trying the passcode

Dallmann provided or getting access to the phone’s contents another way.

       Accordingly, Jaurequi fails to meet his burden of proof to suppress and the Court should

deny his motion.

                                    PROCEDURAL BACKGROUND

       On August 27, 2019, a grand jury in the Eastern District of Virginia returned a multicount

indictment against Jaurequi and seven other individuals. Jaurequi was charged with one count of

conspiracy to commit criminal copyright infringement, in violation of 18 U.S.C. § 371.

       Two defendants have pleaded guilty in this case, and Jaurequi and five co-defendants are

set to go to trial beginning on January 19, 2021.




                                                    2
 Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 3 of 22 PageID# 1546



        On January 6, 2020, Jaurequi filed a motion to suppress statements he made to the FBI on

November 16, 2017. In his motion, Jaurequi made a number of boilerplate claims regarding how

his statements to the FBI were “involuntary,” he was “functionally under arrest,” and the like,

citing many of the cases Dallmann discusses in the instant motion. (Jaurequi’s Motion to Suppress

Statements, Dkt. 162.) However, Jaurequi did not provide any factual support for his claims.

        On February 4, 2020, the Court summarily denied Jaurequi’s motion to suppress without a

hearing because Jaurequi failed to state sufficient facts that, if proven, would justify relief. (Order,

Dkt. 195.) The Court denied the motion without prejudice.

        On April 2, 2020, Dallmann filed a motion to suppress statements and evidence, attaching

the search warrants for Residences A and B as sealed attachments. 1 (Dallmann’s Motion to

Suppress Statements and Evidence, Dkt. 242.) In fact, those search warrants had been unsealed on

September 6, 2019. Then, on April 7, 2020, Dallmann filed unsealed copies of the two search

warrants. The parties fully briefed this motion and the Court has scheduled the hearing for July 9,

2020.

        On June 5, 2020, Jaurequi filed a motion to suppress statements and evidence, making

many of the same arguments as Dallmann’s April 2 motion. (Jaurequi Motion to Suppress

Statements, Dkt. 162.) Apparently, Jaurequi only challenges the search warrant for Residence A—

which seems to have been Dallmann’s and Jaurequi’s primary residence—but that is not clear from

his motion. The same day, Dallmann filed a motion to adopt and join Jaurequi’s motion and

Jaurequi filed a motion to adopt and join Dallmann’s motion. The Court has scheduled a hearing



         1
           Dallmann owns two houses on the same street, which are referred to herein as
 Residence A and Residence B for purposes of protecting Dallmann’s privacy. Residence A
 refers to the residence at issue in the document filed by Dallmann as Exhibit A to his Motion and
 Residence B refers to the residence at issue in the document filed by him as Exhibit B to his
 Motion. He used both locations to operate Jetflicks, and the government executed search
 warrants at both houses.

                                                   3
 Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 4 of 22 PageID# 1547



on Jaurequi’s motion for July 9, 2020.

                                      FACTUAL BACKGROUND

       As alleged in the indictment, Jaurequi and his co-conspirators operated Jetflicks, an online,

subscription-based service that permitted users to stream (and, at times, to download) copyrighted

works without permission from the copyright owners. The government will prove at trial with

testimony and other evidence—including voluntary admissions Jaurequi made to FBI agents on

November 16, 2017—that he conspired to commit criminal copyright infringement.

       If the Court were to hold a hearing on the circumstances of the interview, the government

expects it would elicit the following facts from Special Agents Timothy Lynch, Lance Shakespear,

Alexis Brown, and Jessica Marrone who assisted with the execution of search warrants at

Residence A and/or interviewed Jaurequi, as well as John Kern, an FBI forensic examiner who

helped with the search. The government laid out many of these facts already in its previous

responses to Jaurequi’s first motion to suppress statements as well as Dallmann’s motion to

suppress statements and evidence.

       The search began with a number of FBI agents approaching the front door of the residence

at which Dallmann and Jaurequi lived, knocking on the door, and announcing their presence.

Either Dallmann or Jaurequi answered the door and was asked to step outside so that the FBI could

conduct a preliminary walkthrough of the house for safety purposes. The agents going in the house

had their guns drawn but did not point the weapons at Dallmann or Jaurequi.

       Then, Jaurequi and Dallmann, who were in their underwear but were not restrained, stood

outside with Special Agent Lynch for five to ten minutes. Special Agent Lynch explained why the

FBI was there, to which Dallmann stated that there was a misunderstanding. After the premises

were secured, Special Agent Lynch escorted them to a bedroom so that they could get dressed. See

Gov’t Exh. 1 (search diagram of Residence A, with the bedroom designated by letter “P”).


                                                 4
 Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 5 of 22 PageID# 1548



       Thereafter, the trio went to a living room (letter “B” in the diagram). The living room was

an open plan area with plenty of space, with no partition between the room and the dinette (letter

“C” in the diagram) and kitchen (letter “D” in the diagram), and it was in full view of other agents

in the house. The living room had an L-shaped couch, television, and other furniture. Dallmann

and Jaurequi selected the couch to sit on and Special Agents Lynch and Shakespear sat down on

nearby furniture. Special Agents Lynch and Shakespear then explained again what the FBI was

looking for, and told Dallmann and Jaurequi that they were not under arrest, were not being

detained, and that they could leave at any time. Both Dallmann and Jaurequi stated they preferred

to stay at the house, and Dallmann indicated he wanted to make statements to the FBI. In addition,

Jaurequi said that he wanted to remain with Dallmann. The agents did not put any pressure on

Dallmann or Jaurequi and they seemed very cooperative.

       Special Agent Lynch placed two blank forms with a Miranda warning on the table in front

of both Jaurequi and Dallmann so that they could read them. Special Agent Lynch read each

Miranda right and then asked them to put their initials next to that right if they understood it.

Special Agent Lynch told them that the initials did not mean that they were waiving the right, only

that they understood it. He also told them to ask him any questions about the rights. At the end,

Special Agent Lynch asked them if they waived each right, and, if they did, to sign the forms. Both

Jaurequi and Dallmann signed the forms acknowledging and waiving each of the rights and

consenting to the interview. 2


       2
           The advice-of-rights form for both Dallmann and Jaurequi stated in relevant part:

                                           YOUR RIGHTS

                 Before we ask you any questions, you must understand your rights.
                 You have the right to remain silent.
                 Anything you say can be used against you in court.
                 You have the right to talk to a lawyer for advice before we ask you any
                 questions.
                 You have the right to have a lawyer with you during the questioning.
                                                    5
 Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 6 of 22 PageID# 1549



       Special Agents Lynch and Shakespear then began to interview Dallmann and Jaurequi. At

some point Special Agent Lynch contacted Special Agents Alexis Brown and Jessica Marrone,

who were assisting with the search of Dallmann’s next-door residence (Residence B) and had not

participated in the earlier protective sweep of Dallmann’s primary residence. Special Agent Lynch

asked Special Agents Brown and Marrone to come to his location. Upon arriving, the agents saw

Dallmann and Jaurequi sitting on a couch in the living room. The atmosphere seemed calm and

relaxed, and one of the subjects was holding a dog when they arrived. Jaurequi was asked if he

wished to talk with Special Agents Brown and Marrone. Jaurequi agreed. The three then went to

the bedroom (letter “P” in the diagram) for the interview, a location that Jaurequi chose. The

agents knew that Special Lynch had gone through Jaurequi’s Miranda rights with him and that

Jaurequi had waived them. They mentioned these rights and Jaurequi’s waiver of them again at the

beginning of their interview, and Jaurequi confirmed that he had signed the Miranda waiver and

knew his rights. The agents also reminded Jaurequi again that he was not under arrest, was not

detained, and was free to go. Jaurequi sat on his bed and the agents sat nearby. The atmosphere

was friendly. However, Jaurequi became emotional at times and cried.

       During this time, Special Agent Brown and Marrone’s weapons were holstered and the

defendant never saw those agents with their weapons out. Neither agent pressured Jaurequi,

threatened him, or made any promises to him regarding any cooperation. Neither agent seized or



               lf you cannot afford a lawyer, one will be appointed for you before any
               questioning if you wish.
               If you decide to answer questions now without a lawyer present, you
               have the right to stop answering at any time.

Both Dallmann and Jaurequi initialed each of the lines set forth above and then provided written
consent to the interview, signing below the statement, “I have read this statement of my rights and I
understand what my rights are. At this time, I am willing to answer questions without a lawyer
present.” Special Agents Lynch and Shakespear then signed the forms as witnesses. Jaurequi’s
initialed and signed advice-of-rights form is attached as Exhibit 2.

                                                 6
 Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 7 of 22 PageID# 1550



searched his phone. Jaurequi never told them that he wanted to stay with Dallmann or that he

wanted to speak to an attorney.

       The agents’ interview with Jaurequi is summarized in the report attached as Exhibit 3. In

the interview, Jaurequi admitted—among other things—that the Jetflicks streaming service was

“illegal” and that it started “out innocent but then money comes into play and people get greedy.”

He also stated that Jetflicks used an automated tool called SickRage to obtain content through NZB

files, and that some of this content had not been distributed on DVDs or even aired yet on

television. 3 During the interview, Jaurequi admitted that he could not pretend that he did not know

what was going on at Jetflicks because he was involved in helping customers. Moreover, he stated

that he knew that PayPal closed the Jetflicks account (which was used to process Jetflicks

subscriptions) and that he assumed that the closure was because of Jetflicks’ copyright

infringement, and he also acknowledged that Dallmann told him that HBO had sent a letter a long

time ago regarding copyright infringement. Finally, Jaurequi confirmed that co-defendant Darryl

Polo had worked at Jetflicks and then left to start a competing illegal streaming service called

iStreamItAll with the same coding as Jetflicks. Some time after the interview, Jaurequi rejoined

Dallmann.

       During the execution of the search warrants, agents seized a number of cellphones,

including from Residence A an iPhone X with a red case with a serial number ending in 32Z4, and

another iPhone X. Apparently, the former cellphone was Dallmann’s and the latter Jaurequi’s.

John Kern, a forensic examiner with the FBI Computer Analysis Response Team (“CART”) in Las

Vegas, received the two cellphones. According to Mr. Kern, he needed the cellphones’ passcodes

to extract their data to an FBI device so he could leave the phones behind with Jaurequi and



       3
           SickRage and Usenet NZB sites are discussed in more detail in the indictment. (Dkt. 1, ¶ B
and 3c.)

                                                  7
 Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 8 of 22 PageID# 1551



Dallmann. Mr. Kern went up to the agents interviewing Dallmann and Jaurequi and—during a

pause in the conversation—requested that they ask Dallmann and Jaurequi for their passcodes, so

he could image the phones and extract the data on site, and then return them. Otherwise, the FBI

would need to take the phones and send them to a specialized forensic lab, which would use

various techniques to gain access to the data—a potentially lengthy process. Special Agent Lynch

passed the request on to Jaurequi and Dallmann, who responded affirmatively to providing their

passcodes. Around this time, at approximately 7:03 am, Special Agent Lynch completed a written

consent for the search of various devices and Jetflicks systems that had been seized including the

passcodes and passwords for those devices and systems. Special Agent Lynch acted as a witness

for this consent, which was in writing and signed by both Dallmann and Special Agent Lynch in

front of Jaurequi. This consent is attached as Exhibit 4. 4 Neither Jaurequi nor Dallmann ever

requested an attorney before providing the consent, and both were extremely cooperative.

       Special Agent Lynch then provided Mr. Kern with a passcode, which was the same for both

Dallmann’s and Jaurequi’s cellphones (this was also the passcode Dallmann provided for the iPad

that agents also seized). With the passcode, Mr. Kern started the extraction process for both

phones on site, but soon realized that it was taking too long. As a result, he opted to bring the

phones back to the FBI forensic lab and extract the data there. Mr. Kern remembers that the

atmosphere in the living room was comfortable and casual, and that the subjects were cooperative.


       4
        The consent-to-search form stated that Dallmann had been asked by FBI agents to permit a
complete search of his iPhone, iPad, and Jetflicks systems and it listed the passcodes and
passwords for those devices and systems. The form further read in relevant part:

              I have been advised of my right to refuse to consent to this search, and I give
       permission for this search, freely and voluntarily, and not as the result of threats or
       promises of any kind.

              I authorize those Agents to take any evidence discovered during this search,
       together with the medium in/on which it is stored, and any associated data,
       hardware, software, and computer peripherals.

                                                  8
 Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 9 of 22 PageID# 1552



According to Mr. Kern, even if Jaurequi never provided the passcode to his cellphone, Mr. Kern

would have tried the passcode for Dallmann’s phone and/or the iPad that was seized. If that did not

work and he did not have any other easy alternatives, Mr. Kern would have sent the cellphone to a

specialized FBI lab to gain access to the contents of the device. As a result, it was inevitable that

the FBI would have been able to extract the data from Jaurequi’s cellphone.

       After the agents completed the search and left, Jaurequi sent FBI Special Agent Clay

Chase—the case agent—an email that stated in part, “This [is] Kris & Jared from today’s

meeting…. we … took care in looking for any other information or items that could aid in this

investigation.” Jaurequi then went on to state that the two had found a “Drobo chip” that they

believed would be helpful to the agents’ investigation. As Jaurequi noted, “Once we saw it, we

went next door, to use our neighbor Doug [Courson]’s phone, to call you. We also took a pic of the

Drobo and chip, which is attached to this email. Please let us know if you would like us to submit

this into evidence and the procedure to do so or if you would like us to hang on to it for the time

being?.” Jaurequi added, “Should you have any other questions or concerns please do not hesitate

to contact us through Doug’s phone [redacted] … or Email us at [redacted] … or you guys can stop

by at anytime.” Several hours later, Jaurequi then forwarded this email to Special Agent Brown on

behalf of himself and Dallmann, stating:

       I am forwarding you an email we sent to Agent Chase about the Drobo chip. I was
       unable To CC you on it because I couldn't find your card at the time and wanted to
       get the email out ASAP. I am cc'ing him in this email so we don't step on anyone's
       toes.

       If you have any other question or concerns, the same goes for you, do not hesitate to
       contact us at anytime, day or night.

       Have a safe trip back to D.C. and if we see you all again, we hope that it's on better
       terms than today.

After Special Agent Chase responded to Jaurequi on November 17, 2017, Jaurequi replied, stating

in part, “We were also wondering about our phones…. We … are a little worried as to why they

                                                  9
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 10 of 22 PageID# 1553



weren’t returned today as we had agreed to.” Special Agent responded, “There was a delay with

the copying. [Special Agent] Cox will reach out to you hopefully [on November 20, 2017].”

Jaurequi’s emails are attached as Exhibit 5.

       On November 20, 2017, agents drove back to Residence A and returned the two iPhone Xs

to Dallmann and Jaurequi. On that occasion, Dallmann and Jaurequi continued to cooperate with

agents and freely handed over additional evidence in the case including a Drobo 5D hard drive

enclosure and a Plextor hard drive that had not been seized a few days before (this was the Drobo

and chip to which Jaurequi referred in his emails to Special Agents Chase and Brown). Dallmann

also volunteered more information to the agents.

                                               ANALYSIS

       In the instant motion, Jaurequi offers some of the same legal claims that he made in his first

motion to suppress. (Jaurequi Motion to Suppress Statements, Dkt. 162.) The government

previously addressed those arguments in its opposition to that motion, and incorporates that

opposition here by reference. (Gov’t Oppos. to Jaurequi’s Motion to Suppress Statements, Dkt.

193). Moreover, Jaurequi’s current motion now adds additional false statements and arguments,

many of which are similar to those set forth by Dallmann in his motion to suppress statements and

evidence. (Dallmann Motion to Suppress Statements and Evidence, Dkt. 242 and 248.) The

government previously addressed Dallmann’s claims in its opposition to his motion to suppress

statements and evidence as well as its sur-reply, and incorporates those filings by reference here.

(Gov’t’s Oppos. to Dallmann’s Motion to Suppress, Dkt. 250 and 252).

       As a general rule, the burden of proof is on the defendant who seeks to suppress the

evidence. United States v. Dickerson, 655 F.2d 559, 561 (4th Cir. 1981). Only if the defendant

establishes a basis for his motion to suppress does the burden shift to the government to prove, by a

preponderance of the evidence, that the challenged evidence is admissible. United States v.


                                                   10
 Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 11 of 22 PageID# 1554



Matlock, 415 U.S. 164, 177-78 (1974). As discussed below, like Dallmann, Jaurequi fails to

establish any basis for his suppression motion.

I.     Jaurequi Falsely Claims That He Was In Custody During The Execution Of The
       Search Warrant And That He Asked To Speak To His Attorney During The Search
       But The FBI Ignored Him And Violated His Fifth Amendment Rights

       In his motion, Jaurequi asserts that he “was in custody” during the execution of the search

warrant and his interview, and that agents “refus[ed]” to give him his cellphone “to call his

attorney,” in violation of his Fifth Amendment rights. (Def.’s Motion, at 5-7). Dallmann made

similar untrue claims in his motion.

       As with Dallmann, the totality of circumstances surrounding the execution of the search

warrant and Jaurequi’s interview shows that he was not in custody. See, e.g., United States v.

Hashime, 734 F.3d 278, 283 (4th Cir. 2013) (listing factors relevant to determining whether a

reasonable person would have felt he or she was not at liberty to terminate an interview and was

thus effectively in custody). First, agents told Jaurequi from the beginning of the search that he

was not under arrest, not detained, and free to leave. They repeated this a number of times

throughout the morning. Second, Jaurequi was never restrained or otherwise restricted in his

movement. Third, Jaurequi stated that he wanted to stay and speak to FBI agents and he made no

effort to depart even though he could have at any time. Fourth, agents did not put any pressure on

Jaurequi. Fifth, the initial interview with Jaurequi took place in his living room with plenty of

space and no partitions around. He was not separated from his husband or dog. Sixth, at some

point, Jaurequi voluntarily agreed to a separate interview and chose to complete that interview in

his own bedroom. He then returned to Dallmann. Seventh, no one pointed a weapon at Jaurequi or

intimidated him. Eighth, at least to the agents, the atmosphere seemed calm, relaxed, and friendly.

       Significantly, shortly after the execution of the search warrant and interview, Jaurequi

emailed Special Agent Brown and the case agent, Special Agent Chase, to continue his cooperation


                                                  11
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 12 of 22 PageID# 1555



and further assist the investigation. Jaurequi stated that he and Dallmann had searched their house

for additional information or items that could help the FBI, and had located other computer devices

to submit into evidence. Moreover, Jaurequi added that he and Dallmann were happy to address

further questions and concerns, and stated that the agents should “not hesitate to contact us at

anytime, day or night.” If Jaurequi was truly “scared, distraught, and confused,” “afraid,

“intimidate[d],” “coerced,” and “in custody” by Special Agent Brown and the other FBI agents

during the execution of the search warrant and his interview—as he claims in his motion (Jaurequi

Motion, at 2-5)—he never would have sent those emails a few hours after the search ended.

       Moreover, three days after the search and interview, FBI agents visited Dallmann and

Jaurequi to return the two phones to them. At that time, Dallmann and Jaurequi freely provided

additional physical evidence that had not been seized earlier—including the Drobo and chip

mentioned in the Jaurequi emails—and Dallmann volunteered more statements about Jetflicks.

       Accordingly, Jaurequi was not in custody during the execution of the search warrant or his

interview, had no right to counsel, and the agents did not even need to give him a Miranda warning

before the interview. United States v. Holness, 706 F.3d 579, 594 (4th Cir. 2013); United States v.

Parker, 262 F.3d 415, 419 (4th Cir. 2001). In fact, the agents were so careful and solicitous before

Jaurequi’s interview that—out of an abundance of caution—they did give him a Miranda warning,

which is discussed in more detail below.

       In addition, according to FBI agents, Jaurequi never requested the assistance of an attorney

at any time. In fact, before being interviewed and after being Mirandized, Jaurequi waived each

Miranda right (including all the rights involving an attorney). Moreover, he consented to the

interview; was extremely cooperative before, during, and after the interview; and made numerous

statements to the FBI over the course of the morning and even after the agents left. Thus, Jaurequi

had no right to counsel and, even if he did, he specifically waived it.


                                                  12
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 13 of 22 PageID# 1556



II.     Jaurequi Falsely Claims That FBI Agents Coerced Him Into Involuntarily Signing A
        Miranda Waiver

        Next, just like Dallmann did in his motion, Jaurequi claims that the FBI “coerced,”

“intimidat[ed]” and “commanded” him to sign a Miranda waiver.” (Def.’s Mot., at 5-7.) Jaurequi

even falsely states that FBI agents never read his rights to him and never permitted him to read or

consider them, and that—as a result—he did not make a “voluntary, knowing, and intelligent

waiver of his rights.” (Id., at 6-8.)

        However, as noted above, Jaurequi was not in custody and agents did not need to give him a

Miranda warning at all. But when agents did opt to provide this warning to Jaurequi, they did so

without intimidation, pressure, or confusion.

        In any event, the government need only establish the voluntariness of a statement by a

preponderance of the evidence, and a statement is involuntary only where “the defendant’s will has

been overborne or his capacity for self-determination is critically impaired.” United States v.

Giddins, 858 F.3d 870, 881 (4th Cir. 2017). In other words, coercive police activity is a necessary

but not sufficient finding for a confession or a Miranda waiver to be considered involuntary. Id. at

885 (“It is not enough . . . to simply find coercion.”).

        Similarly here, the typical characteristics of coercive police pressures are absent. Special

Agent Lynch placed the Miranda waiver forms on the table in front of the couch where Jaurequi

and Dallmann were sitting (see letter “C” in the sketch). The forms were upside down so they

could read them. Special Agent Lynch then read each Miranda right and asked them to put their

initials next to the right if they understood it. He also told them to ask him questions about any of

the rights. At the end, Special Agent Lynch asked them if they waived each right and, if they did,

to sign the forms. Jaurequi’s Miranda form shows that he initialed each of the rights and then

signed the form stating, “I have read this statement of my rights and I understand what my rights

are. At this time, I am willing to answer questions without a lawyer present.” Moreover, before

                                                   13
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 14 of 22 PageID# 1557



Special Agents Brown and Marrone interviewed Jaurequi in the bedroom, they again confirmed

with Jaurequi that he had waived his Miranda rights and understood them.

       At the time Jaurequi waived any Miranda rights, he was well aware of why the agents were

at his house and the nature of the crime of which he was suspected. Indeed, over the course of the

morning, he admitted his involvement in that offense and his guilt. Furthermore, the interview was

conducted in Jaurequi’s own home and there is no indication Jaurequi was subjected to physical or

psychological coercion. Hence, while agents had no need to afford Jaurequi a Miranda warning

given that he was not in custody, it was perfectly valid.

III.   Jaurequi Incorrectly Claims That The Search Warrant Did Not Cover His
       Cellphone And That There Was A Lack Of Probable Cause To Seize And Search
       That Device

       Jaurequi contends that the search warrant for Residence A did not authorize the search and

seizure of his phone. However, contrary to Jaurequi’s argument, the affidavit provides ample

probable cause that evidence would be found at Residence A showing criminal copyright

infringement, among other crimes. See Exh. 6; see also United States v. DeQuasie, 373 F.3d 509,

518 (4th Cir. 2004) (stating that probable cause depends on the totality of circumstances and exists

in the context of a search where the known facts and circumstances are sufficient to warrant a man

of reasonable prudence in the belief that contraband or evidence of a crime will be found).

Moreover, the search warrant specifically authorizes the search and seizure of cellphones, and the

seizure of data from the phones. See id., at ¶¶ 71, 72, 73, 74, 75, and 76; Attachment A-1; and

Attachment B; see also United States v. Phillips, 588 F.3d 218, 225 (4th Cir. 2009) (noting that law

enforcement officers may seize an item pursuant to a warrant even if the warrant does not expressly

mention or describe it). Indeed, as expected, there is considerable evidence on Jaurequi’s phone

showing that he and Dallmann ran Jetflicks, an illegal streaming business engaged in criminal




                                                  14
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 15 of 22 PageID# 1558



copyright infringement on a massive scale. 5

       In support of his argument, Jaurequi cites United States v. Hodson, 543 F.3d 286 (6th Cir.

2008). In that case, a detective obtained a search warrant based on probable cause for one crime

(child molestation) but the warrant was designed and requested for an entirely different crime

(child pornography). Based on evidence seized pursuant to the warrant, a grand jury charged

Hodson with receiving and possessing child pornography. While it is true the Hodson court found

the warrant in that case to be invalid, Hodson has nothing to do with the warrant at issue here. The

government obtained and executed a search warrant for Residence A for criminal copyright

infringement, conspiracy, and aiding and abetting; obtained additional evidence of these crimes;

and the grand jury indicted Jaurequi and others for various crimes including conspiracy to commit


       5
          Communications on Jaurequi’s cellphone demonstrate that he worked closely with
Dallmann to run Jetflicks’ illegal streaming business and to assist Dallmann’s efforts to hide
Jetflicks’ real activities from legitimate companies they needed to use for their operations. For
example, in an August 9, 2016 chat, Dallmann suggested that Jaurequi operate his own “NZB file
storage server” that Dallmann could then secretly use for Jetflicks. Later, on October 24, 2016,
PayPal emailed Dallmann that it was suspending Jetflicks’ account because “PayPal may not be
used to send or receive payments for items that infringe or violate any copyright.” Among other
things, PayPal requested that Jetflicks provide PayPal with “a guest login and password for
www.jetflicks.mobi, so that [PayPal] may verify that [Jetflicks’] sales and transactions do not
violate [PayPal’s] Acceptable Use Policy” and supply PayPal “with a valid licensure or proof of
authorization from the relevant parties and owners of the movies that states [Jetflicks has]
permission to offer their movies on www.jetflicks.mobi.” Then, on October 29, 2016, in a chat
stored on Jaurequi’s phone, Jaurequi sent Dallmann a proposed response to PayPal to try to block
scrutiny and avoid a shutdown. This draft response falsely claimed that Jetflicks “provides inflight
entertainment for the private and executive aviation industry” and also that Jetflicks could not
provide PayPal with “a log in and password for access to our website” for two reasons. First,
providing PayPal with “free access to view copyrighted material with no royalties having been
paid” would “put our entire company at risk for unlawful practices.” Second, Jetflicks could not
supply “valid licensure or proof of authorisation from the relevant parties and owners of the movies
that states we have permission to offer their movies … [because that] would put jetflicks in breach
of our own confidentiality agreements we have with our clients.” This draft response claimed that
PayPal’s request that Jetflicks demonstrate that it was not infringing copyright would “requir[e] us
to break federal law in order to get our merchant processing account as active again.” On
November 3, 2016, Jetflicks signed up to use Stripe instead of PayPal to process Jetflicks
subscription payments.



                                                 15
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 16 of 22 PageID# 1559



criminal copyright infringement.

IV.    Jaurequi Erroneously Contends That He Did Not Knowingly Consent To The FBI
       Using His Passcode To Extract Data From His Cellphone

       Next, Jaurequi claims that, even if agents could lawfully search and seize his cellphone

based on the search warrant, the government must also show that he gave “knowing and voluntary

consent” to provide his passcode. (Def.’s Motion, at 10.) In fact, Jaurequi did give such consent

and, even if he did not, agents would have been able to extract the data from the cellphone anyway.

       As noted above, both Dallmann and Jaurequi voluntarily agreed to provide their passcodes,

and they did so even though they were not in custody and after waiving their Miranda rights,

including their Fifth Amendment rights against self-incrimination. Indeed, Dallmann executed a

written consent form agreeing to the search and seizure of his cellphone and a number of devices

and systems used for Jetflicks. And the written passcode Dallmann provided for “cell phone” and

“IPad” on the form was the same passcode. Moreover, that passcode was also the passcode for

Jaurequi’s cellphone.

       In addition, Jaurequi and Dallmann clearly understood that—as agents explained to them

during the search—if they agreed to provide passcodes for the cellphones, the FBI would be able to

extract the data quickly and then return the devices. Otherwise, the process could take weeks or

months. In fact, Jaurequi sent an email to the FBI the day after the search on behalf of himself and

Dallmann specifically stating that they “agreed to” their phones being taken during the search if

they were returned to them the next day; the agent responded that there was a delay with “the

copying” of the phones and the devices would hopefully be returned the next business day; the FBI

did give back the phones to Jaurequi and Dallmann the next business day; and on that occasion

Dallmann and Jaurequi provided the agents with more physical evidence and made additional

statements. If Jaurequi did not knowingly and voluntarily consent to give the FBI the passcode for

his cellphone during the search—as he claims in his motion—then his comments and actions after

                                                 16
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 17 of 22 PageID# 1560



the search make no sense.

       In his motion, Jaurequi does admit that he provided his passcode to agents. However, he

claims he did so only after he asked to contact his attorney, after agents made vague suggestions

about how he would benefit from cooperation, and only when they finally “command[ed]” him to

comply. (Id., at 3 & 10). However, Jaurequi never asked to speak to an attorney (and in fact

waived that right) and agents never used any coercion, threats, or force to obtain passcodes for the

phones. They simply requested the passcodes to enable the on-site forensic examiner to image the

phones on site and promptly return them, and Jaurequi and Dallmann agreed. Hence, the

government properly obtained and used Jaurequi’s passcode to extract data from his cellphone.

See, e.g., United States v. Oloyede, 933 F.3d 302, 309 (4th Cir. 2019) (denying motion to suppress

where Mojisola voluntarily entered her passcode into her phone at an agent’s request, even though

she was in custody, had not been given Miranda warnings, and had not waived her rights against

self-incrimination); United States v. Hernandez, 2018 WL 3862017, at *4-5 (S.D. Cal. Aug. 13,

2018) (where Hernandez was arrested, asked for an attorney, and then upon agents’ request

voluntarily demonstrated her passcode [by drawing a pattern on the screen that resembled a

square], suppressing the fact that Hernandez demonstrated her passcode for violation of Miranda

but not suppressing the contents of the phone accessed through the passcode).

       In any event, even if Jaurequi had not agreed to provide agents with his password, the

forensic examiner would have tried to input into Jaurequi’s phone the passcode for Dallmann’s

cellphone and the iPad, which would have unlocked the device (and even if that did not work, a

specialized FBI lab could still gain access to the contents). Thus, obtaining the passcode for

Jaurequi’s cellphone was a foregone conclusion and the search and seizure of Jaurequi’s cellphone

data was inevitable. See, e.g., United States v. Bullete, 854 F.3d 261, 265 (4th Cir. 2017) (stating

that the inevitable-discovery doctrine allows the government to use information obtained from an


                                                  17
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 18 of 22 PageID# 1561



otherwise unreasonable search if it can establish by a preponderance of the evidence that law

enforcement would have “ultimately or inevitably” discovered the evidence by lawful means)

(citation and internal quotation marks omitted); United States v. Apple MacPro Computer, 851

F.3d 238, 247 (3rd Cir. 2017) (finding that requiring Doe to provide passwords to decrypt hard

drives seized from Doe by the government does not violate the Fifth Amendment privilege against

incrimination where the act of that production is a foregone conclusion that adds little or nothing to

the sum total of the government’s information); Nix v. Williams, 467 U.S. 431, 437-51 (1984)

(holding that, even though police obtained Williams’ incriminating statements regarding the

location of a child’s body in violation of his Sixth Amendment right to counsel, the evidence

showed that the body inevitably would have been found anyway and thus the evidence should not

be suppressed).

       In response, Jaurequi cites various decades-old cases, all of which involve law enforcement

officers obtaining consent after conducting warrantless illegal searches, arresting and detaining

subjects without probable cause, and/or not giving Miranda warnings after arresting subjects. 6

       6
          See, e.g., United States v. Timberlake, 896 F.2d 592, 595-96 (D.C. Cir. 1990) (holding that
where officers illegally entered apartment without warrant, officers could not rely on later consent
of renter to justify search); United States v. Jones, 846 F.2d 358, 361 (6th Cir. 1988) (reversing
district court for admitting evidence seized as a result of Jones’ inculpatory but involuntary
statement where officers blocked Jones’ car with three police cars—effectively putting him in
custody—and never gave Miranda warnings); United States v. Thompson, 712 F.2d 1356, 1362
(11th Cir. 1983) (ruling that officers could not rely upon Thompson’s consent because it was the
fruit of his unlawful detention, resulting in part from an officer retaining Thompson’s driver’s
license); United States v. Gooding, 695 F.2d 78, 84 (4th Cir. 1982) (holding that where officers
illegally seized Gooding at airport, they could not rely upon his consent to search); United States v.
Taheri, 648 F.2d 598, 601 (9th Cir. 1981) (holding that where agents conducted illegal search with
no probable cause and then obtained a warrant, arrested Taheri, and then obtained his consent to
other searches, agents could not rely upon that consent); United States v. Sanchez-Jaramillo, 637
F.2d 1094,1100 (7th Cir. 1980) (where agents detained and then arrested Cruz without probable
cause, ruling that Cruz’s subsequent statements and consent to search would be suppressed with
regard to Cruz but could be used against Sanchez-Jaramillo); United States v. McCaleb, 552 F.2d
717, 721 (6th Cir. 1977) (holding that McCaleb’s consent to search was not free and voluntary
where he was arrested without probable cause in unfamiliar surroundings, given Miranda
warnings, told to either consent to the search or remain in detention, and did not acquiescence to
the search either orally or in writing).
                                                    18
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 19 of 22 PageID# 1562



None of those cases have anything to do with the instant matter. Here, agents executed a search

warrant, seized Jaurequi’s phone pursuant to the search warrant, obtained his passcode to search

and seize the phone, extracted the data from the phone, and returned it to him. Jaurequi also cites a

couple of cases where police clearly coerced the defendants into providing consent to searches. 7

However, both of those cases involve warrantless searches with coercion or intimidation. That was

not the situation here. Ironically, one case listed by Jaurequi actually supports the government.

See United States v. Battista, 876 F.2d 201, 207 (D.C. Cir. 1989) (holding that Battista voluntarily

consented to search even though he was detained because the totality of circumstances suggested

that the consent was voluntary including the fact that officers told Battista he did not have to

consent and the encounter was marked by a civil, conversational tone, and cooperative attitude).

       Finally, Jaurequi cites Riley v. California, 573 U.S. 373, 386 (2014), for the proposition that

cellphones have a lot of personal data. However, in that case, the Supreme Court held that officers

must generally secure a warrant before searching digital information on an arrestee’s cellphone.

Here, agents had a search warrant and Jaurequi was never arrested. 8



       7
          See United States v. Maragh, 756 F. Supp. 18, 21 (D.D.C. 1991) (ruling that where
officers were holding Maragh’s arm and his bag and did not advise him that he had the right to
refuse to consent to a search of his bag, Maragh silently acquiesced to a search because he was
intimidated); United States v. Recalde, 761 F.2d 1448, 1452-54 (10th Cir. 1985) (where officers
pulled over Recalde in rural area and kept possession of his driver’s license, automobile
registration, and speeding ticket and escorted him to nearby police station, holding that Recalde’s
consent to search in the police station was coercive and thus invalid).
       8
          Jaurequi also cites United States v. Djibo, 151 F.Supp. 3d 297 (E.D.N.Y. 2015). In that
case, Customs and Border Protection officers escorted Djibo—a passenger departing on an
international flight from the U.S. into a private area for inspection, and an officer asked him for his
cellphone number and passcode, which he provided. Djibo was arrested and read his Miranda
rights, which he invoked. The government then extracted 921 pages of information from the phone
and subsequently obtained a search warrant for the phone, acquiring additional data. The court
found that Djibo was not free to leave the border inspection area, and so was effectively in custody.
Thus, it suppressed his statements in which he provided his phone number and passcode. The court
then declined to apply the holding of United States v. Patane, 542 U.S. 630, 642-43 (2004) (which
held that failure to give suspect Miranda warnings does not require suppression of physical fruits
of suspect’s unwarned but voluntary statements) for several reasons including that Djibo invoked
                                                   19
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 20 of 22 PageID# 1563



       In short, Jaurequi’s argument is nothing but a smoke screen to disguise the fact that agents

seized and searched his cellphone according to a valid warrant, and he freely and voluntarily

provided his passcode to agents. Moreover, even if he did not freely and voluntarily provide his

passcode, Dallmann certainly supplied the passcode for both his and Jaurequi’s cellphones and

iPad, and the extraction of data from Jaurequi’s phone was inevitable. Accordingly, the

government’s search and seizure of Jaurequi’s cellphone was valid as was the search and seizure of

data from that device.




his rights once he was later given a Miranda warning, officers had no reason to obtain Djibo’s
passcode at the airport given that they were searching for contraband or currency and found
neither, and cellphones have a lot of sensitive data. However, in the instant case, agents seized and
searched the cellphone pursuant to a lawful search warrant, the warrant clearly covered the
cellphone and its data, the agents had a good reason to request the passcode (so they could extract
the data on site and return the phone to Jaurequi), Jaurequi was never detained or arrested, and
Jaurequi waived his Miranda rights. Thus, that case is simply inapposite.

                                                 20
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 21 of 22 PageID# 1564



                                         CONCLUSION

       Jaurequi’s motion is meritless. He fails to meet his burden to suppress his statements or

other evidence, and for the reasons set forth above, the government asks the Court to deny his

motion.



                                              Respectfully submitted,


 Date: June 19, 2020                          G. Zachary Terwilliger
                                              United States Attorney


                                                             /s/
                                              Matthew A. Lamberti
                                              Special Assistant United States Attorney,
                                                Eastern District of Virginia
                                              Senior Counsel,
                                                Computer Crime and Intellectual Property Section
                                              United States Department of Justice
                                              1301 New York Avenue, NW, Suite 600
                                              Washington, DC 20530
                                              Phone: (202) 514-1026
                                              Email: Matthew.Lamberti@usdoj.gov



                                                             /s/
                                              Alexander P. Berrang
                                              Monika Moore
                                              William E. Fitzpatrick
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: Alexander.P.Berrang@usdoj.gov
                                              Email: Monika.Moore4@usdoj.gov
                                              Email: William.Fitzpatrick@usdoj.gov




                                                 21
Case 1:19-cr-00253-TSE Document 320 Filed 06/19/20 Page 22 of 22 PageID# 1565



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notification of that electronic filling

(NEF) of the foregoing to the attorneys for the defendants.



                              By:                        /s/
                                      Matthew A. Lamberti
                                      Special Assistant United States Attorney,
                                       Eastern District of Virginia
                                      Senior Counsel,
                                        Computer Crime and Intellectual Property Section
                                      United States Department of Justice
                                      1301 New York Avenue, NW, Suite 600
                                      Washington, DC 20530
                                      Phone: (202) 514-1026
                                      Email: Matthew.Lamberti@usdoj.gov
